Per Curiam:

El apelante fué convicto por la Sección de Humacao del Tribunal de Distrito de Puerto Rico de una infracción a la Ley de Bolita, consistente en tener en su po-sesión “listas de números de tres guarismos, con unidad a la derecha.” Fué sentenciado a una pena de seis meses de cárcel. En apelación sostiene que fué error del tribunal inferior (.1) declarar sin lugar una moción sobre supresión de evidencia y admitir la misma; (2) sostener la validez de la orden de allanamiento en virtud de la cual se ocupó aquélla; (3) negarse a tomar conocimiento judicial de la colindancia o límite territorial de los barrios Ceiba Norte y Ceiba Sur del término municipal de Juncos dentro de la jurisdicción del tribunal, .y (4) dictar sentencia condenatoria, por ser ésta contraria a y no estar sostenida por la prueba ofrecida.
Los tres primeros errores giran en torno de la legalidad del allanamiento en virtud del cual se ocupó la evidencia in-eulpatoria. Los consideraremos conjuntamente.
 El primer fundamento que se adujo en el tribunal inferior atacando la validez de la orden de allanamiento fué el de que a pesar de que la misma fué dirigida “a cualquier Agente de orden público en el distrito de San Lorenzo, P. R.”, fué diligenciada, sin embargo, por un Cabo de la Policía Insular del distrito de Caguas, acompañado de otros oficiales *203y policías del mismo precinto o distrito de Caguas, habiéndose violado en esa forma las disposiciones de los artículos 506 y 508 del Código de Enjuiciamiento Criminal.(1)
La orden de allanamiento fué expedida por el Juez del Tribunal Municipal de Piierto Rico, Sala de San Lorenzo, el día 5 de julio de 1950, en virtud de declaración que ante él prestó y juró el Cabo de la Policía Insular Jaime Torres ese mismo día en San Lorenzo. Fué por él diligenciada el día 9, jurando el diligenciado el propio Cabo Torres en esa misma fecha ante el mismo juez municipal.
La propia declaración del Cabo Torres sobre ese extremo dejó establecido que el referido agente de orden público pres-taba servicios en Caguas, pero que aun cuando no estaba asignado permanentemente al distrito policíaco de San Lorenzo, para esa fecha “prestaba servicios en todo el distrito judicial de Caguas”, incluyendo, además de Caguas, “Cidra, Aguas Buenas, San Lorenzo.” En consecuencia, no estando el radio de acción de un policía o detective circunscrito a un determinado municipio o distrito, pudiendo prestar servicios en cualquier sitio de Puerto Rico, bien con carácter perma-nente o temporero, Pueblo v. Aybar, 68 D.P.R. 6; Pueblo v. Tonje, 71 D.P.R. 317, la orden estuvo bien diligenciada y por persona con autoridad para ello según los artículos 506 y 508 del Código de Enjuiciamiento Criminal ya citados. Aparte de esto, desde el 1ro. de julio de 1950 Puerto Rico es un solo distrito judicial y el tribunal municipal uno solo. Ley *204Orgánica de la Judicatura, núm. 432 de 5 de mayo de 1950; Figueroa v. Tribunal de Distrito, 72 D.P.R. 24.
El segundo fundamento que se adujo para la nulidad de la orden fué el de que en la misma se instruyó al agente de orden público a quien iba dirigida a registrar la casa residencia de Adolfo Burgos ubicada en el barrio Ceiba Sur de Juncos, y la policía, sin embargo, procedió a registrar la casa residencia de Esteban Lozada ubicada en el barrio Ceiba Norte de Juncos, donde el acusado residía temporalmente.
En la orden de allanamiento se describió así la casa a ser allanada:
“Casa construida de madera y techada de zinc, de una sola planta, pintada de color azul claro, con una puerta y una ventana al frente, sin balcón, enclavada en un predio de terreno pro-piedad de Esteban Lozada Merced de Juncos, situada en orilla de la carretera que conduce de Juncos a Las Piedras, Puerto Rico y tiene el frente para dicha carretera, y dicha casa del que-rellado colinda por el lado Oeste con una casa construida de madera y techada de zinc, de una sola planta, ocupada por Juan Reyes y su familia, y por el lado Este con una casa construida de madera con balcón de concreto por el lado Este y Sur pintada dé color verde y ocupada por Landelino Lebrón y su familia.”
Para substanciar este segundo fundamento de nulidad, el acusado presentó prueba para demostrar que la casa allanada estaba situada en el barrio Ceiba Norte, a la izquierda de la carretera yendo de Juncos a Las Piedras; que en ese sitio la carretera era la colindancia entre los dos barrios, y que la casa propiedad del acusado, en la que éste había residido hasta que se mudó a la casa de su cuñado Esteban Lozada en el barrio Ceiba Norte, quedaba en el lado opuesto de la carretera, en el barrio Ceiba Sur.
Sin embargo, el Cabo Torres, que fué uno de los agentes que llevó a cabo el allanamiento, declaró, en cuanto a ese ex-tremo, que la casa que fué registrada, donde residía el acu-sado, estaba en el barrio Ceiba Sur, de Juncos y que estaba seguro de eso porque había trabajado allí tres años de guardia *205y conocía todos los barrios; que el acusado vivía anterior-mente en el mismo barrio Ceiba Sur, en otro sitio, pero que “luego el Sr. Esteban Lozada compró otro pedazo de terreno en el mismo sitio más abajo, y a él fué a vivir.”
Pero independientemente del conflicto de prueba sobre dicho extremo — que fué dirimido por el juez sentenciador ad-versamente al apelante — el hecho de si la casa allanada radi-caba en el barrio Ceiba Norte o en el barrio Ceiba Sur, no afecta la validez del registro efectuado, cuando la descripción de dicha casa y su localización y colindancias fueron tan de-talladas y específicas, que proporcionaba el elemento de cer-teza necesario para saber la propiedad a ser allanada, ya que, sin lugar a dudas, la orden iba dirigida a registrar esa casa, enclavada en terrenos de Esteban Lozada, y ninguna otra, no dejando margen alguno al agente de orden público para decidir en cuanto a la casa a ser registrada. Steele v. United States No. 1, 267 U. S. 498, 508; 74 A.L.R. 1498. Véanse además Johnson v. United States, 46 F.2d 7; French v. Commonwealth, 300 S.W. 902; French v. State, 169 N.E. 338 y Sparks v. United States, 90 F.2d 61.
No cometió el tribunal inferior los tres primeros errores señalados. Tampoco el cuarto.
La prueba de cargo, que consistió del testimonio de los dos policías que llevaron a cabo el registro, fué al efecto de que al verificar éste encontraron, dentro de un zapato de mujer que estaba en una zapatera en uno de los dormitorios, 14 listas de números de bolita, una libreta con listas de nú-meros de bolita y una tarjeta con números de bolita al dorso. Este material se admitió en evidencia. (Las listas de nú-meros, según aparecen en la transcripción de evidencia, son material típico de bolita, con las tres cifras, el guión y la unidad a la derecha, y en adición — en algunas de ellas— nombres de personas y al lado la palabra “Pagó”, y a veces la letra “P”, así como cantidades sumadas en las distintas hojas y luego la suma total correspondiente a cada persona.)
*206El acusado hacía dos o tres meses que vivía en esa casa. El dueño de ella, Esteban Lozada — un bolitero, cuñado del acusado — nunca había habitado esa propiedad, ya que siem-pre había vivido en el pueblo. El acusado había sido visto en muchas ocasiones en dicha casa por el Cabo Torres, y la última vez que lo vió fué como dos o tres días antes del alla-namiento, ocasión en que vió al acusado reunido en ella con un grupo de personas que él, Torres, sabía que eran boli-teros, manipulando material de bolita.
La prueba de defensa fué al efecto de que el acusado era persona de buena reputación y trabajador, que vivía de su trabajo, y que solamente hacía unos días que vivía esa casa, propiedad de su cuñado Esteban Lozada, por haber tenido necesidad de desocupar la suya para hacerle unas reparacio-nes. El material de bolita, según Lozada, pertenecía a éste, declarando además que él vivía esa casa antes de ocuparla el acusado y que en ella manipuló algunas veces material de bolita, habiéndosele quedado las listas y números de bolitas ocupados por la policía en unos zapatos de su mujer, en la casa, pero que el acusado no tenía conocimiento de ello.
No podemos convenir con el apelante en que dicha prueba es insuficiente ni que el juez sentenciador cometió manifiesto error en su apreciación.

La sentencia será confirmada.


 Artículo 506. — “Si en vista de ellas el juez de paz quedare plena-mente convencido de que hay fundamento para la petición, o causas legí-timas para creer en la existencia de aquellos fundamentos, debe librar una orden de allanamiento, que firmará con el nombre de su cargo oficial y la dirigirá a un agente de orden público de su propio distrito, mandándole que proceda inmediatamente a registrar la persona o sitio que se indica, en busca de la propiedad especificada, la cual se traerá a presencia del juez de paz.”
Artículo 508. — “Una orden de registro o allanamiento puede en todos los casos ser ejecutada por cualquiera de los agentes de la autoridad que en las instrucciones que contenga se mencionen, pero nunca por ninguna otra persona, salvo la que en su auxilio haya requerido el agente de la autoridad, quien ha de estar presente al dar cumplimiento a la orden.”